Title: From Thomas Jefferson to James Madison, 22 November 1805
From: Jefferson, Thomas
To: Madison, James


                  
                     Th:J. to mr Madison 
                     
                     Nov. 22. 05.
                  
                  Will you be so good as to give this a severe correction both as to stile & matter, & as early a one as you can, because there remains little enough time to submit it to our brethren successively, to have copies made Etc. think also what documents it requires, & especially as to Spanish affairs. before we promise a subsequent communication on that subject, it would be well to agree on it’s substance, form, and accompaniments, that we may not be embarrassed by promising too much.
               